[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                      FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________  ELEVENTH CIRCUIT
                                                    APR 5, 2006
                                                THOMAS K. KAHN
                           No. 04-16518
                                                     CLERK
                      ________________________

                D. C. Docket No. 04-00077-CR-T-26-MSS

UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  versus

JESUS LOPEZ RAMIREZ,
MIGUEL ATILANO GARCIA,
MANUEL RAMIREZ GARZON, et al.,



                                                     Defendants-Appellants.

                      ________________________

               Appeals from the United States District Court
                    for the Middle District of Florida
                     _________________________

                             (April 5, 2006)

Before ANDERSON, DUBINA and HILL, Circuit Judges.

PER CURIAM:
      The jurisdictional issue raised by appellants is foreclosed by our recent

opinion in United States v. De La Cruz, ___ F.3d ___, 2006 WL 759777 (11th Cir.

2006). The other arguments of appellants challenging their convictions are

rejected without need for further discussion.

      Pursuant to the concession by the government, the sentences of all five

appellants are vacated, and each is remanded for resentencing.

      AFFIRMED as to the convictions; VACATED AND REMANDED as to the

sentences.




                                         2